                                  USDC SDNY

§         Seyfarth                DOCUMENT
                                  ELECTRO NI CALLY FILED
                                                                                    Seyfarth Shaw LLP
                                                                                      620 Eighth Avenue
                                                                              New York, New York 10018
                                  DOC #: _ _ _ ---,----r-- - -                         T (212) 218-5500
                                  DATE FILED: \\      Ill \
                                                         ~9,                           F (212) 218-5526

                                                                            mpapasevastos@seyfarth.com
                                                                                       T (212) 218-5576


MEMO ENDORSED                                                                         www.seyfarth.com



                                        November 21, 2019
VIA ECF
Hon. Barbara Moses, U.S.M.J.                          ~                                          D-
United States District Court
for the Southern District of New Yark
500 Pearl Street                                      Barbara Moses, U.S.M.J., Nov. 21, 2019
New York, NY 10007

          Re:   Jocelyn Pettenato et al. v. Beacon Health Options, Inc. et al.,
                Civil Action No. 1:19-cv-1646 JPO-BCM

Dear Judge Moses:

        As Your Honor is aware, we represent Defendants Beacon Health Options, Inc., Beacon
Health Strategies LLC and ValueOptions Federal Services, Inc. ("Defendants") in the above-
referenced matter. We write jointly with Plaintiffs to respectfully request an extension of time
for the parties to file a stipulation and proposed order regarding dismissal or transfer or for
Defendants to file a motion to dismiss the claims of non-New York Plaintiffs, up to and
including December 6, 2019.

        This Court's October 25, 2019 Order (ECF No. 62) ordered the parties to promptly meet
and confer regarding the claims of the out-of-state Plaintiffs and to file any stipulation and
proposed order regarding dismissal or transfer by November 1, 2019 (14 days after the date of
the Court's Order). The Order also set a deadline of November 22, 2019 (28 days after the date
of the Court's Order) for Defendants to file their motion to dismiss. The parties request an
extension of these deadlines so that the parties can further confer regarding where the non-New
York Plaintiffs' claims would be properly venued and potentially enter into a stipulation for
dismissal of the non-New York Plaintiffs' current claims with this Court. Because a key
decision maker for Defendants has been on vacation, Defendants are still confirming their
position about where non-New York Plaintiffs may proceed and the extent to which Defendants
may stipulate to general jurisdiction. Defendants will notify Plaintiffs of their position by
Wednesday, November 27.

        In light of these pending issues, and given the upcoming Thanksgiving holiday, the
parties are requesting an extension up to and including December 6, 2019 for Defendants to file a
motion to dismiss, if necessary, or to file a stipulation and proposed order regarding dismissal or
transfer.




60342499v .3
!i Seyfarth                                                        Hon. Barbara Moses, U.S.M.J.
                                                                            November 21, 2019
                                                                                         Page 2
       This is the parties' second request for an extension of time. On July 11, 2019, the parties
made their first request for an extension in connection with briefing Plaintiffs' motion for
conditional collective certification (ECF No. 47), which the Court granted that same day (ECF
No. 48). The requested extension will not affect any other scheduled dates in this matter.

         We thank Your Honor for your attention to this matter.

                                              Respectfully submitted,

                                              SEYFARTH SHAWLLP


                                              Isl Maria Papasevastos


                                              Maria Papasevastos
MP
cc:       All Counsel of Record (via ECF)




60342499v .3
